Gulf Onshore, Inc. Acquires Additional Acreage DALLAS, TX(MARKET WIRE)Jun 20, 2008 Gulf Onshore, Inc ( OTCBB:GFON) announced that it entered into an agreement to acquire a 75% Net Revenue Interest in approximately 1,000 acres of oil and gas leases in Anderson County,Texas.There are 2 producing wells on the leases, one oil well producing from the Austin Chalk formation and one gas well producing from the Pecan Gap formation; verified production figures will be provided with final, SEC-qualified reserve reports in up-coming SEC filings.2-D and 3-D seismic interpretation indicate numerous potential drilling prospects on the leases that will target multiple pay zones. The leases are situated in the Jarvis Dome Field, which has current production from the Austin Chalk, Woodbine, Pecan Gap, Sub Clarksville and Rodessa formations.
